UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from­­ to Commission File Number: 000-54070 TRIG ACQUISITION 1, INC. (Exact name of registrant as specified in its charter) NEVADA 27-3120288 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 300 South Pine Island Road Suite 305 Plantation, Florida 33324 (Address of principal executive offices) (Zip Code) (954) 467-8170 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (§232.405 of this chapter) during the preceding 12 months (or for shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filero Non-Accelerated Filero (Do not check if a smaller reporting company) Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesxNo o As of May 15, 2012, there were 3,000,000 outstanding shares of common stock, par value $0.001 per share, of the issuer. Form10-Q Quarterly Report INDEX PARTI FINANCIAL INFORMATION Item 1 Financial Statements Balance Sheets as of March 31, 2012 (UNAUDITED) and December31,2011 1 Stat Statements of Operations (UNAUDITED) for thethree months ended March 31, 2012 and 2011 2 Statements of Changes in Shareholders' Equity (UNAUDITED) for thethree months ended March 31, 2012 3 Stat Statements of Cash Flows (UNAUDITED) for thethree months ended March 31, 2012 and 2011 4 Notes to UNAUDITED Financial Statements 5-7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3 Quantitative and Qualitative Disclosures About Market Risk 9 Item 4 Controls and Procedures 10 PARTII OTHER INFORMATION Item 1 Legal Proceedings 11 Item 1A Risk Factors 11 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds Risk Factors 11 Item 3 Defaults Upon Senior Securities 11 Item 4 Mine Safety Disclosures 11 Item 5 Other Information 11 Item 6 Exhibits 11 Signatures 12 PARTI—FINANCIAL INFORMATION Item 1. Financial Statements Trig Acquisition 1, Inc. (a development stage company) BALANCE SHEETS March 31, 2012 December 31, 2011 (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts Payable $ $ Total liabilities STOCKHOLDERS' DEFICIT Preferred stock, $.0001 par value, 10,000,000 shares authorized, 400,000 shares issued and outstanding Common stock, $.001 par value, 100,000,000 shares authorized, 1,000,000 issued and outstanding Additional paid-in-capital Deficit accumulated during the development stage ) ) Total stockholders' deficit ) Total liabilities and stockholders' deficit $ $ The accompanying notes to the unaudited financial statements are an integral part of these statements. 1 Trig Acquisition 1, Inc. (a development stage company) STATEMENTS OF OPERATIONS (Unaudited) Cumulative Totals From Inception For the three months ended March 31, (December 31, 2009) Through March 31, 2012 Revenue $
